cancerNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 9, 11-12, 15-18 and 21-26 are pending and are under examination in this office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/22 has been entered.
 				Response to Amendment and Argument
The response filed on 2/10/22 has been entered. 

Applicant’s arguments filed 2/10/22 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejection of Claim(s) 1-2, 4-6, 9, 12, 15-16, 18, 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Franklin et al. (WO 200/103442) is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 9, 11-12, 15-18 and 22-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (WO 200/103442) in view of Mulholland et al (WO 2004/073679) in view of Franklin et al. (WO 2008103442).
Franklin teaches urethral suppository for treating overactive bladder into the urethral tissues (see abstract) wherein the active agent is a mixed -activity anti-chlorogenic agent for uretheral suppository (thus placed in the urethra, as required by instant claim ) comprises a carrier base (see pg. 2) wherein the base is selected from paraffin, theobroma oil, hydrogenated vegetable oil (see pg. 5 as required by instant claim 9 and 22) and thus meltable upon insertion (see pg. 5, as required by instant claim 4-5) from 5-15 mins (as required by instant claim 18, see pg. 5) comprising 1 mg-100 mg therapeutic agent (as required by instant claim 17 and thus within 0.1-10%, as required by instant claim 12) with a length  of 2.5 cm, see pgs. 10 and  16) for treating humans and animals (see pg. 15) with a traverse dimension of 1mm- 10 mm (as required by instant claim 16 with a length of 5 mm-50mm) configured as a cone or an ellipisod (as required by instant claim 15 see pgs. 10 and16) to patients thereof with overactive bladder such as nocturia (as required by instant claims 23-24). With regards to having an osmolar component, Franklin teaches that the suppository comprises of polyethylene glycol (see pg. 5) which is an osmotic agent (as evidenced by Cancer care Ontario (2012) see pg. 8).
 However, fails to teach the composition comprises silica.
Mulholland et al. teach with regards to instant claim 1, a urethral suppository comprising an anti-cholinergic agent (i.e., oxybutynin (see Example I, as required by instant claims 1, 6, 21) wherein the base is theobroma oil, hydrogenated vegetable oil(see claim 22, or polyvinyl alcohol , as required by instant claims 1,5, 9 and 22) for the urethra (see claim 30 as required by instant claim 2) and it is anticipated to dissolve upon insertion (as required by instant claim 4) because it has the base. Additionally, the reference teaches it can be configured as a cone (as required by instant claim 15, see claim 42) with a length of 15-30 mm, a dimension of 1-1.5 mm (see pg. 12, lines 7+, as required by instant claim 16), wherein the active agent is 0.35%, see Table I, as required by instant claim 12) and when inserted can dissolve from minutes to hours, specifically from 30 mins (see Example 3, as required by instant claim 18).
However, Mulholland fails to teach instant claims the formulation comprises silica per se. Nonetheless teaches the formulation comprises glass. 
Franklin teaches a method of treating urinary tract disorder  wherein suitable compositions are in the form of administering a suppository (see 0404) wherein the active agent is an anti-cholinergic agent (see 0052suppository to urethra (see claim 1) comprising a therapeutic agent (see claim 3) wherein the mixed activity is amitriptyline (see claim 3, as required by instant claim 7) and a fatty base (i.e., theobroma oil and vegetable oil (as required by instant claims 1, 5, 9 and 22) and water soluble base (PEG’s, as required by instant claims 1, 5 and 10, see claim 2) for insertion into the urethra (as required by instant claims 2 and 4; see claim 1 and pg. 2) and further comprises suspending agent (i.e., silica see pg. 6, para 4, as required by instant claims 11 and 25) and at a  concentration is  0.1-5% (see pg. 6 as required by instant claim 26) wherein the concentration of the therapeutic agent is  at least 10% (see pg. 9, as required by instant claim 12), wherein the suppository has a cylindrical configuration, baseball hat,  (as required by instant claim 15 see pg. 16, 1st para) with a length of  5 mm-50 mm (see pg. 13 ) and a traverse dimension of 10 mm (see pg. 13 as required by instant claim 16) at a weight of 10 mg-1000 mg (as required by instant claim 17, (see pg. 16) and adapted to melt over a period of 5 mins-15 mins (see pg. 5, as required by instant claim 18).  
 It also teaches a method of treating overacting bladder and symptoms associated with it (as required by instant claim 23, see pg. 3) and the symptom is nocturia (see claim 8, as required by instant claim 24).
It would have been obvious to one of ordinary skill in the art to have been motivated to incorporate the silica taught by Franklin to form a suppository to treat urinary  or urological disorders in a human with a therapeutic agent such as oxybutynin with a reasonable expectation of success because the art recognizes the use of oxybutynin suppository in the treatment of urinary tract infection. Therefore, one of ordinary skill in the art would have substituted the anti-cholinergic agent (therapeutic agents) taught by both Franklin for the use of oxybutynin taught by Mulholland and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a).

No claims allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        5/20/22